DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/3/2020 have been entered. 


Response to Amendment
The amendment filed on 12/3/2020 cancelled no claim.  No claim was previously cancelled.  No new claim is added. Claims 1, 11, 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 11, 20, filed on 12/3/2020 are NOT sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory.  Applicant argues it is integrated into a practical application.  Applicant further argues an analogy with the Bascom, and Alice 101 decision.  (Remarks, 12/3/2020)
                
Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of method claims, system claims or product claims.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not 

Independent claim 20 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 20, Steps 1-8 of, 
identifying, from a catalog of rewards associated with a loyalty program and for a first customer account associated with a customer, at least one reward and a point value cost of the at least one reward; 
associating the at least one reward with a loyalty account corresponding to the first customer account;
identifying a triggering event initiating a point balance loan offer analysis for the first customer account from a plurality of customer accounts,  wherein each customer account in the plurality of customer accounts is associated with a particular customer, wherein each customer account stores an account balance and a point deficit balance; 
accessing the first customer account to identify profile information stored in the first customer account and a loyalty account corresponding to the first customer account to identify a current point balance of the loyalty account; 


in response to determining to offer the customer associated with the first customer account the loan of points, transmit, to a client device associated with the customer, an offer for a point balance loan equal to an amount of at least a difference between the current point balance of the loyalty account and the point value cost of the at least one reward; and 
in response to receiving, from the client device, an acceptance of the offer from the customer for the point balance loan: 
incrementing the current point balance of the loyalty account associated with the first customer account by the amount of the offer; and 

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “applying the point balance loan offer analysis to the first customer account based on identified profile information, the identified current point balance and the at least one identified reward”.

In addition, claim 20 steps 1-8 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind, or by paper & pen.  For example, a human being can observe/evaluate/identify a reward, a point value cost, can observe/associate a reward with a loyalty account, can observe/evaluate/identify a triggering event, can observe/access a customer account, can apply a loan offer analysis by comparing a current point balance to a point value cost of a reward, can evaluate/determine a threshold range based on frequency of using the account, past and current spending activity, can send/transmit an offer, can observe/evaluate /increase/increment points balance. 




Independent claim 20, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a processor, a client device) to perform steps 1-8.   Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly a processor, execute the programming instructions, couple of databases/storage device to store data, sending/transmitting offer to a client device.    Thus, the processor and the client device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 20 (step 2B):  There are additional element (i.e. a processor, a client device) in claim 20 to perform the steps 1-8.  The additional element “performed by one or more processor,” described in the preamble is recited at high level of generality and is a generic computing device, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification,  paras [0022] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 

The newly added procedural limitation, “(2) determining that a differn3ece between the current point balance and the point value cost of the at least one reward is within a threshold range, wherein the threshold range is dynamically determined for the customer account and is based on a frequency of use of the customer account and past and present spending activity associated with the customer account, and (3) in response to determining that the difference is within the threshold range, determining to offer the customer associated with the first customer account a loan of points to be added to the current point balance of the loyalty account” are description of the computing a difference and a threshold range, and is simply organized information through human activity or merely mental tasks in which human can calculate/determine a  difference between the current point balance and the point values cost of a reward, and can track the account usage, past and current spending activity, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.


are the solution of the abstract idea or business solution, but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim does not recite any particular configuration/specifics how the system control/automate the point balance/a reward point values cost, gathering of user account/transaction data updating the threshold range and thus changing way of loan offer decision.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Independent claims 1 and 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, and independent product claim 11 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 20.  

Further, the components (i.e. a processor, a memory, communication network, a computer-readable media) described in independent claims 1, and 11, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0022] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as 

Dependent claims 2-10, and 12-19, are merely add further details of the abstract steps/elements recited in claims 1, and 11 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant argues that the instant claim is integrated into a practical application. 
In response, Examiner respectfully disagrees.

The claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, a client device) to perform steps 1-8.   Other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly a processor, execute the programming instructions, couple of databases/storage device to store data, sending/transmitting offer to a client device.    Thus, the processor and the client device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular 

The newly added procedural limitation, “(2) determining that a differn3ece between the current point balance and the point value cost of the at least one reward is within a threshold range, wherein the threshold range is dynamically determined for the customer account and is based on a frequency of use of the customer account and past and present spending activity associated with the customer account, and (3) in response to determining that the difference is within the threshold range, determining to offer the customer associated with the first customer account a loan of points to be added to the current point balance of the loyalty account” are description of the computing a difference and a threshold range, and is simply organized information through human activity or merely mental tasks in which human can calculate/determine a  difference between the current point balance and the point values cost of a reward, and can track the account usage, past and current spending activity, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Additionally, Examiner respectfully submits what Applicant is referring to (e.g.  (2) determining that a differn3ece between the current point balance and the point value cost of the at least one reward is within a threshold range, wherein the threshold range 
are the solution of the abstract idea or business solution, but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim does not recite any particular configuration/specifics how the system control/automate the point balance/a reward point values cost, gathering of user account/transaction data updating the threshold range and thus changing the enabling of loan offer decision.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Additionally, there is no technical evidence/technical support in the Applicant’s Specifications of technical improvements to the functioning of the computing device 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

With regard to analogy to Bascom, however, the Examiner respectively submits that Bascom Global Internet Services (Bascom) has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely outputting/displaying the result of implementing the abstract idea as pointed out above.  

Again, what Applicant is referring to “2) determining that a differn3ece between the current point balance and the point value cost of the at least one reward is within a threshold range, wherein the threshold range is dynamically determined for the 
are the solution of the abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
Applicant merely define a set of desirable results rather than defining a particular technology “How”, other than analyzing user account usage/spending activity information, for achieving the set of desirable results. For example, how the system control/automate the point balance/a reward point values cost, gathering of user account/transaction data updating the threshold range and thus changing the enabling of loan offer decision, nor how the system control/automate the output data changing the enabling of loan offer decision. Thus, the instant claims are simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The claim does not recite any particular configuration/specifics how the system control/automate the point balance/a reward point values cost, gathering of user account/transaction data updating the threshold range and thus changing the way of loan offer decision.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or 

Specifically again, in claim 20, the instant limitations falls within “Certain Methods of Organizing Human Activity” grouping of abstract idea because it mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations).  This limitation is merely mental tasks amounts no more than mere instructions/tool to apply the identified judicial exception(s) using a generic processor, thus it/they are not significantly more than the identified abstract idea.  See MPEP 2106.05(f)(2) and (3).  

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology as in Bascom.  

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  



Applicant's arguments with respect to the newly amended portion in claims 1, 11, 20 have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 11, 20 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Etheredge reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points 
to Etheredge’s teachings to support the rejection moots Applicant's argument with respect to the claim 1, 11, 20. 
It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claim 2-10, and 12-19, dependent from independent claim 1, and 11 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are 

Independent claim 20 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 20, Steps 1-8 of, 
identifying, from a catalog of rewards associated with a loyalty program and for a first customer account associated with a customer, at least one reward and a point value cost of the at least one reward; 
associating the at least one reward with a loyalty account corresponding to the first customer account;
identifying a triggering event initiating a point balance loan offer analysis for the first customer account from a plurality of customer accounts,  wherein each customer account in the plurality of customer accounts is associated with a particular customer, wherein each customer account stores an account balance and a point deficit balance; 
accessing the first customer account to identify profile information stored in the first customer account and a loyalty account corresponding to the first customer account to identify a current point balance of the loyalty account; 
applying the point balance loan offer analysis to the first customer account based on identified profile information, the identified current point balance, and the at least one identified reward, wherein applying the point balance loan offer analysis to the first customer account includes (1) determining that a current point balance of a loyalty 

in response to determining to offer the customer associated with the first customer account the loan of points, transmit, to a client device associated with the customer, an offer for a point balance loan equal to an amount of at least a difference between the current point balance of the loyalty account and the point value cost of the at least one reward; and 
in response to receiving, from the client device, an acceptance of the offer from the customer for the point balance loan: 
incrementing the current point balance of the loyalty account associated with the first customer account by the amount of the offer; and 
incrementing the point deficit balance of the first customer account by the amount of the offer.
fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions 

In addition, claim 20 steps 1-8 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind, or by paper & pen.  For example, a human being can observe/evaluate/identify a reward, a point value cost, can observe/associate a reward with a loyalty account, can observe/evaluate/identify a triggering event, can observe/access a customer account, can apply a loan offer analysis by comparing a current point balance to a point value cost of a reward, can evaluate/determine a threshold range based on frequency of using the account, past and current spending activity, can send/transmit an offer, can observe/evaluate /increase/increment points balance. 

Further, Step 4, 6 of (“accessing customer account”, “transmitting an offer…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/providing/transmitting/sending data.  

Independent claim 20, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 

Independent claim 20 (step 2B):  There are additional element (i.e. a processor, a client device) in claim 20 to perform the steps 1-8.  The additional element “performed by one or more processor,” described in the preamble is recited at high level of generality and is a generic computing device, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 20). 


information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification,  paras [0022] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0022], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed 

The newly added procedural limitation, “(2) determining that a differn3ece between the current point balance and the point value cost of the at least one reward is within a threshold range, wherein the threshold range is dynamically determined for the customer account and is based on a frequency of use of the customer account and past and present spending activity associated with the customer account, and (3) in response to determining that the difference is within the threshold range, determining to offer the customer associated with the first customer account a loan of points to be added to the current point balance of the loyalty account” are description of the computing a difference and a threshold range, and is simply organized information through human activity or merely mental tasks in which human can calculate/determine a  difference between the current point balance and the point values cost of a reward, and can track the account usage, past and current spending activity, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Additionally, Examiner respectfully submits what Applicant is referring to (e.g.  (2) determining that a differn3ece between the current point balance and the point value cost of the at least one reward is within a threshold range, wherein the threshold range is dynamically determined for the customer account and is based on a frequency of use of the customer account and past and present spending activity associated with the 
are the solution of the abstract idea or business solution, but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim does not recite any particular configuration/specifics how the system control/automate the point balance/a reward point values cost, gathering of user account/transaction data updating the threshold range and thus changing way of loan offer decision.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Again, the instant steps are simply organized information through human activity or merely mental tasks in mind/by paper and pen, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the 


Independent claims 1 and 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, and independent product claim 11 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 20.  

Further, the components (i.e. a processor, a memory, communication network, a computer-readable media) described in independent claims 1, and 11, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 20). 


information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0022] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0022], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed 

Dependent claims 2-10, and 12-19, are merely add further details of the abstract steps/elements recited in claims 1, and 11 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (hereinafter, Elliott, US 2018/0300805), in view of Dalmia et al. (hereinafter, Dalmia, US 2007/0129955), further in view of Etheredge et al. (hereinafter, Etheredge, US 2010/0106576).


As per claim 1, 11, 20, Elliott discloses a system and a non-transitory computer- readable medium ([0043]), comprising: 
at least one memory storing instructions ([0104]), 
a repository storing a plurality of customer accounts (Fig. 19, [0053, 0069, 0107]), 

a repository storing a plurality of loyalty accounts associated with the loyalty program (Fig. 20-21, [0043, 0069, 0097, 0101]), 
at least one hardware processor ([0011, 0104,) interoperably coupled with the at least one memory, wherein the instructions instruct the at least one hardware processor to: 
identify, from the catalog of rewards and for a first customer account associated with a customer, at least one reward and a point value cost of the at least one reward, wherein the first customer account stores an account balance and (Fig. 19-21, [0046, 0056, 0086, 0089, 0090, 0093, 0097]);
associate the at least one reward with a loyalty account corresponding to the first customer account (Fig. 21, item 952, 953, 954);
identify a triggering event initiating a point balance loan offer analysis for a first customer account, (Fig. 8, item 214, 0008, 0051, 0053, 0065, 0068]); 
access the first customer account to identify profile information stored in the first customer account and the loyalty account corresponding to the first customer account to identify a current point balance of the loyalty account (Fig. 9, item 305, [0053, 0068]), and the at least one reward (Fig. 8, item 214, Fig. 9, item 305, [0056, 0067—0069]); 
in response to receiving, from the client device, an acceptance of the offer from the customer for the point balance loan: increment the current point balance of the loyalty account associated with the first customer account by the amount of the offer (Fig. 10, 14, 15, [0092, first allocation increased by 4,000 points, 0095, 

However, Elliott does not explicitly disclose
a points deficit balance; 
apply the point balance loan offer analysis to the first customer account based on the identified profile information, the identified current point balance, and the at least one identified reward, wherein applying the point balance loan offer analysis to the first customer account includes (1) determining that a current point balance of a loyalty account corresponding to the first customer account is less than the point value cost of the at least one reward;
in response to determining to offer the customer associated with the first customer account the loan of points, transmit, to a client device associated with the customer, an offer for a point balance loan equal to an amount of at least a difference between the current point balance of the loyalty account and the point value cost of the at least one reward; and


with the appropriate transaction amount (e.g., $250), while the participant's loyalty account will be reduced by the appropriate amount of earned points (e.g., 10,000 points) plus any accepted point advance, 0079, If loyalty points were advanced to participant 1, the loyalty account is debited in the amount of the advance, which results in a negative balance when the number of points advanced exceeds the current balance of earned loyalty points, 0082, For example, a participant is issued a loyalty point advance of 3000 points, 0085, An account summary 615 displays an opening point 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Elliott’s method by including point advance offer, as disclosed by Dalmia.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective loyalty rewards optimization.

However, Elliott and Dalmia do not explicitly disclose, 
(2) determining that a difference between the current point balance and the point value cost of the at least one reward is within a threshold range, wherein the threshold range is dynamically determined for the customer account based on a frequency of use of the customer account and past and present spending activity associated with the customer account, and (3) in response to determining that the difference is within the threshold range, determining to offer the customer 

Etheredge teaches ([0062, Discounts may be supported from 0% through 100% and may be tiered.  Such tiers may be based on one, or any combination of, for example, a payment amount, a spend amount, a payment date, a merchant identifier, an industry code, a location or region associated with a purchase, a transaction amount, a spend trend, a merchant relationship, the status of the consumer, the status of an account, an affiliation with an organization, a product held by the consumer, a purchase (e.g. of a specific product or at a particular merchant), the timing of a payment, time period for a purchase, a payment method, participation in a program, a payment history, the length of relationship between the consumer and an account, and a credit rating of the consumer.  In an embodiment, a tier is determined according to a flat percent discount for any amount of spend, 0063, In one embodiment, with reference to FIG. 2A, when TAMS 160 receives an election for Early Payment Discount from consumer 105, TAMS 160 determines if the expected credit is greater than zero (204).  If the expected credit is not greater than zero, then TAMS 160 calculates eligible spend (210) for the next cycle Early Payment credit.  Specifically, TAMS 160 takes into consideration current spend data in light of net suspense and Early Pay credits in order to determine a consumer's available spend for the next cycle, 0066, In other words, consumer may spend any amount in a given month as long as the spend amount falls within the overall credit limit.  Other account issuers assign a monthly spend limit that is based on a number of factors relating to consumer such as, for example, credit rating, spending 
calculations to determine a spend cap to be placed on the next cycle, 0067, With reference again to FIG. 2A, in step 210 if TAMS 160 calculates an eligible spend that exceeds a consumer's monthly cap (step 212), then the eligible spend amount is replaced by the monthly cap (step 214).  In one embodiment, TAMS 160 awards Early Pay credits based on tiers.  Such tiers may have associated therewith, a discount rate that is based on any number of factors such as, for example, an eligible spend amount.  In one embodiment, TAMS 160 determines a tier breakpoint to which the consumer 105 spend amount corresponds (step 216).  An Early Pay credit may then be calculated by 
multiplying the tier's discount rate by the eligible spend (step 216).  In another embodiment, other factors may be considered for the calculation of an Early Pay discount rate.  For example, an account issuer may partner with an airline for promotions.  As such, TAMS 160 may factor in an amount of consumer spend with the partnered airline to issue an even higher Early Pay discount.  Other spend factors may include, for example, ….., a payment amount, a spend amount, a payment date, a merchant identifier, an industry code, a location or region associated with a purchase, 
a transaction amount, a spend trend, a merchant relationship, the status of the 
consumer, the status of an account, an affiliation with an organization, a product held by the consumer, a timing of a payment, time period for a purchase, a payment method, a participation in a program, the length of a relationship between the consumer and the account, and/or a credit rating of the consumer, 0131, For instance, based upon a 
behavior reward associated with the incentive and the loyalty point advance.  
In an embodiment, the reward associated with an incentive may be at least 
partially used to determine the amount of the advanced loyalty points available to the consumer.  In one embodiment a desired consumer behavior is associated with accumulating loyalty points, depleting the loyalty point account, closing the loyalty account, closing a second loyalty account, transferring loyalty points from a second loyalty account, or redeeming loyalty points]). 
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Elliott’s and Dalmia’s method by including tracking incentive for positive behaviors, as disclosed by Etheredge.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective loyalty rewards optimization.


As per claim 2, 12, Elliott further discloses, wherein the triggering event initiating the point balance loan offer analysis for the first customer account comprises a periodic account review of each of the plurality of customer accounts ([0056, Account preferences 908 may store various account preferences set by the customer (e.g., to receive periodic updates from the merchant with information about new products, preferences for an account screen user interface, 0069,  For example, rewards program computer system 103 may provide a daily batch file of BINs and associated rewards information, which merchant computer system 102 may use to populate rewards program participation data 115 and rewards information data 116. The information may also be provided on a real-time "as needed" basis.  In various exemplary embodiments, rewards program participation information may be received by merchant computer system 103 in daily batch files and rewards information may be received on an "as needed" basis]).

As per claim 3, 13, Elliott further discloses, wherein, after incrementing the current point balance of the loyalty account associated with the first customer account by the amount of the offer, performing a redemption of the at least one identified reward in the loyalty account using the point value of the at least one identified reward from the incremented point balance of the loyalty account (Fig. 8, item 214, Fig. 9, item 305, item 306, Buy with 47,500 miles, [0065, an option description 214 reads: "Would you like to pay for this purchase with 47,500 frequent flyer miles from your ABC Airline Rewards Account instead?, 0068, As depicted in FIG. 9, rewards explanation 305 may display: "You 

As per claim 4, 14,  Elliott further discloses, wherein the plurality of customer accounts is associated with an account period, and wherein, at an end of a close of the account period, the instructions instruct the at least one hardware processor to, automatically and without user input, for each of the plurality of customer accounts: 
identify an amount of loyalty points earned during the current account period for a particular customer account (Fig. 9, item 305, 0068, As depicted in FIG. 9, rewards explanation 305 may display: "You currently have 50,000 frequent flyer miles available in your ABC Airline Rewards Account]); 
increment the current point balance of the loyalty account by the identified amount of loyalty points earned (Fig. 10, 14, 15, [0092, first allocation increased by 4,000 points, 0095, the allocation from the "Second Bank" program may have changed from 100 points to 500 points and the allocation from the customer's credit card may have increased from $0.00 to $18.00]); and 
in response to determining that the point deficit balance of the first customer account is not zero, decrement the current point balance of the loyalty account to reduce the value of the point deficit balance of the first customer account (Fig. 11, 14, 15, [0086, For example, as depicted in FIG. 11, the customer may realize that he or she has a small number of rewards points (100 points) available in the first "First Bank" program and may therefore desire to use up all 100 points in the current purchase, 0095, For example, the customer may have decided for various reasons not to use his or her frequent flyer miles in the "First Airlines" program and therefore reduced the allocation to that program to zero miles]).

As per claim 5, 15, Elliott further discloses, wherein decrementing the current point balance of the loyalty account to reduce the value of the point deficit balance of the first customer account, when the point deficit balance of the first customer account is greater than the incremented current point balance of the loyalty account, comprises:
reducing the point deficit balance of the first customer account by the incremented current point balance of the loyalty account ([0095, Specifically, the allocation from the "Second Bank" program may have changed from 100 points to 500 points and the allocation from the customer's credit card may have increased from $0.00 to $18.00]); and 
reducing the incremented current point balance of the loyalty account to zero (Fig. 14, 15,  0093, 0094, 0095, For example, the customer may have decided for various reasons not to use his or her frequent flyer miles in the "First Airlines" program and therefore reduced the allocation to that program to zero miles]).

As per claim 6, 16, Elliott further discloses,
wherein the instructions instruct the at least one hardware processor to, for each of the plurality of customer accounts, perform a statement generation process, wherein the statement generation process comprises: 
obtaining information from each customer account identifying at least a current account balance of the corresponding customer account and whether the point deficit balance is non-zero (Fig. 9, item 305, Fig. 13, item 605]);                             
 obtaining information from each loyalty account associated with a corresponding customer account identifying a current point balance (Fig. 21, Fig. 9, item 305, Fig. 13, item 605]); 
generating a statement for the corresponding customer account including the current account balance of the corresponding customer account and the identified current point balance of the loyalty account (Fig. 21, Fig. 11, item 501, 502, 504); 
in response to identifying that the point deficit balance is non-zero for a particular customer, interrupting the statement generation process and inserting the value of the point deficit balance into the generated statement (Fig. 9, item 305, 306, 307, Fig. 10, Fig. 21, [0061, 0071, 0072]); and 
transmitting the generated statement to the client device associated with the corresponding customer account (Fig. 21, [0084]).





As per claim 8, 18, Elliott further discloses, 
wherein decrementing the current point balance of the loyalty account to reduce the value of the point deficit balance of the first customer account, when the point deficit balance of the first customer account is less than the incremented current point balance of the loyalty account, comprises: 
reducing the incremented current point balance by the point deficit balance to a new current point balance (Fig. 15, [0092, To do so, the computer system providing user interface 600 may have performed a calculation to determine that because the first allocation increased by 4,000 points, the second allocation should correspondingly be decreased by 4,000 points so that the total remains the same, 0095,  Upon receiving data indicating the change from the customer's computer system, the entity providing user interface 700 may have caused two other allocations to be changed so that the total value remains the same, i.e., at the purchase price.  Specifically, the allocation from the "Second Bank" program 
reducing the point deficit balance of the first customer account to zero (Fig. 15, item 705,  [0095, the customer may have decided for various reasons not to use his or her frequent flyer miles in the "First Airlines" program and therefore reduced the allocation to that program to zero miles]).



As per claim 9, 19, Elliott further discloses,
wherein determining that the point balance loan offer is to be provided to the customer associated with the first customer account comprises: 
determining whether a difference between the point value cost of the reward associated with the identified reward is within a threshold range above the current point balance of the loyalty account; and 
in response to determining that the difference is within the threshold range, determining that the point balance loan offer is to be provided to the customer associated with the first customer account (Fig. 14, 15, [0094, Range indicator 706 may correspond to the minimum and maximum values for the particular rewards program and may be appropriately sized and shaped to give the customer an accurate representation (e.g., a range of 1000 points may appear larger than a range of 100 points)…  As depicted in FIG. 13, for instance, the customer may have moved value selector 705 for the "First Bank" program all the 

As per claim 10, Elliott further discloses, wherein determining that the point balance loan offer is to be provided to the customer associated with the first customer account further comprises: 
determining, from an analysis of transactions associated with the first customer account, whether the difference between the point value cost of the reward associated with the identified reward and the current point balance of the loyalty account has already been earned by the first customer account but has not been allocated during a current account period (Fig. 8, item 214, Fig. 9, item 305, item 306, Buy with 47,500 miles, [0065, an option description 214 reads: "Would you like to pay for this purchase with 47,500 frequent flyer miles from your ABC Airline Rewards Account instead?”, 0068, As depicted in FIG. 9, rewards explanation 305 may display: "You currently have 50,000 frequent flyer miles available in your ABC Airline Rewards Account."]); and 
in response to determining that the difference has already been earned by the first customer account, determining that the point balance loan offer is to be provided to the customer associated with the first customer account (Fig. 8, item 214, Fig. 9, item 305, item 306, Buy with 47,500 miles, [0065, an option description 214 reads: "Would you like to pay for this purchase with 47,500 frequent flyer miles from your ABC Airline Rewards Account instead?”, 0068, As 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUN M LI/Primary Examiner, Art Unit 3681